Dismiss; Opinion Filed March 5, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00789-CV

                            DORIS A. HOUSTON, Appellant
                                        V.
                       CITY OF DALLAS, SELF INSURED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05515-2017

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Nowell
       Appellant’s amended brief in this case is overdue. On November 26, 2018, appellant filed

a brief that was not in compliance with Texas Rules of Appellate Procedure 38.1. On December

5, 2018, we notified appellant to file an amended brief that complied with Texas Rules of Appellate

Procedure 38.1. We subsequently granted appellant’s motion for extension of time to file the

amended brief and ordered her to file the brief no later than January 17, 2019. In that order, we

cautioned appellant that failure to comply would result in dismissal of this appeal. To date,

appellant has not filed an amended brief. TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss this

appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).

                                                        /Erin A. Nowell/
                                                        ERIN A. NOWELL
                                                        JUSTICE
180789F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DORIS A. HOUSTON, Appellant                          On Appeal from the 429th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-00789-CV         V.                        Trial Court Cause No. 429-05515-2017.
                                                      Opinion delivered by Justice Nowell.
 CITY OF DALLAS, SELF INSURED,                        Justices Myers and Osborne participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 5th day of March, 2019.




                                                –2–